Casey, J.
Appeal from a judgment of the County Court of Otsego County (Mogavero, Jr., J.), rendered July 21, 1986, convicting defendant upon his plea of guilty of the crime of forgery in the second degree.
Following indictment on March 18, 1986 on three counts of forgery in the second degree, defendant was permitted to plead to a single count in full satisfaction of all charges. On July 21, 1986 defendant was sentenced as a second felony offender to an indeterminate term of 3 to 6 years’ imprisonment and ordered to pay restitution in the amount of $400. Defendant claims that in the circumstances, considering the sentences imposed on similar offenders, a sentence of 2 to 4 years and restitution in the amount of $400 would be appropriate. We do not find this contention to have merit.
The test is whether County Court abused its discretion in the sentence it imposed on a particular defendant in the circumstances of that particular case. By this standard, defendant’s sentence here was not excessive or unduly harsh and the judgment of conviction should be affirmed. This conclusion is based, in part, on the fact that defendant was also facing a l-to-3-year prison sentence as the result of a probation violation on a burglary in the third degree sentence imposed on December 12, 1983 in Otsego County and the sentence imposed herein was made to run concurrently with that prior sentence.
Judgment affirmed. Mahoney, P. J., Kane, Main, Casey and Mikoll, JJ., concur.